Citation Nr: 1017939	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  06-11 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1988 until 
March 1996.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

The Board notes that the Veteran was initially granted 
service connection for PTSD by the January 2005 rating 
decision.  The notice letter associated with the January 2005 
rating decision indicates that the decision was mailed in 
February 2005.  The Veteran subsequently, in a June 2005 
statement requested that his service-connected PTSD be 
reevaluated.  A September 2005 rating decision subsequently 
denied an increased rating for PTSD.  The Veteran submitted a 
Notice of Disagreement in January 2006, within one year of 
the January 2005 rating decision.  As such, the Board has 
taken that January 2006 Notice of Disagreement to apply to 
the original January 2005 rating decision.

The Veteran also requested a hearing before a member of the 
Board, which was scheduled for July 2008.  The Veteran 
informed VA that he would not be able to attend that hearing 
in July 2008.  In a subsequent June 2009 statement, the 
Veteran indicated that he wished to withdraw his request for 
a hearing.  As such, the Veteran is deemed to have withdrawn 
his request for a hearing.  See 38 C.F.R. § 20.704(e).  

A review of the file reflects that the Veteran filed an 
informal claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) in September 2005, with a statement 
claiming that he was unemployed due to his mood swings, which 
he attributed to his service-connected PTSD.  The issue of 
TDIU is considered part and parcel of the Veteran's PTSD 
increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  

Therefore, in accordance with the reasons set forth in the 
Remand portion of this decision below, the issue of 
entitlement to TDIU is addressed in the REMAND portion of the 
decision below.  The enitire appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected PTSD is more 
severe than indicated by the initial, 30 percent disability 
rating previously granted him.

The Board notes that in a September 2005 statement, the 
Veteran reported that he was unemployed due to his mood 
swings, which he associated to his PTSD.  

The Board notes that the last VA medical record associated 
from the claims file was from October 2005 and indicated that 
the Veteran would receive further therapy.  No more recent VA 
outpatient treatment records have been associated with the 
claims file since then.  VA has a statutory duty to assist a 
claimant in obtaining relevant records held by any Federal 
department or agency that the claimant adequately identifies 
and authorizes VA to obtain.  See 38 U.S.C. § 5103A(b) (West 
2002), (c)(3); 38 C.F.R. § 3.159(c) (2009).

The Board further notes that in his March 2010 Brief, the 
Veteran claimed that his service-connected PTSD had increased 
in severity.  The Board notes that the last VA examination 
provided to the Veteran occurred in September 2005.  Given 
the Veteran's statement of increased severity of his 
disability since the last examination, an updated VA 
examination is required in order to make an informed decision 
regarding the Veteran's current level of functional 
impairment and evaluate adequately his current level of 
disability.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(VA should have provided an examination based on veteran's 
complaint of increased hearing loss since his examination two 
years before).  VA's duty to assist the Veteran includes 
obtaining a thorough and contemporaneous evaluation where 
necessary to reach a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  Because the 
current level of the Veteran's disability is unclear, the 
Board believes that another examination is necessary.

Finally, the evidence of record indicates that the Veteran 
has been partially employed during this time period, though 
possibly in a marginal employment type of unemployment.  As 
the RO has not considered the TDIU aspect of this claim under 
38 C.F.R. § 4.16, the matter is hereby remanded to the RO/AMC 
for consideration thereof in the first instance.  In so 
doing, the RO/AMC may decide to pursue further development of 
the Veteran's employment history, or to obtain additional 
medical evidence or medical opinion, as is deemed necessary.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall obtain and 
associate with the claims file all 
outstanding records of treatment 
relating to the Veteran.  This 
specifically includes any additional 
records of VA treatment in regards to 
his mental health.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact 
should be documented in the claims 
file, and the Veteran should be 
informed in writing.

2.  The Veteran should be provided a VA 
psychiatric examination by an 
appropriate medical professional to 
determine the current extent and 
severity of his service-connected PTSD.  

The examiner's findings should also 
specifically include findings regarding 
the Veteran's PTSD symptoms and the 
Veteran's level of occupational and 
social impairment.  

A clear rationale for all opinions 
should be provided, along with a 
discussion of the facts and medical 
principles.  Copies of all pertinent 
records in the Veteran's claims file, 
or in the alternative the claims file, 
must be made available to the examiner 
for review in connection with the 
examination.

3.  The RO/AMC shall consider whether 
the Veteran is entitled to TDIU under 
the provisions of 38 C.F.R. § 4.16 on 
the basis of his service-connected 
PTSD. The RO/AMC may further develop 
the Veteran's history of employment, or 
obtain additional medical evidence or a 
medical opinion, as is deemed 
necessary.

4.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
Veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).
 
